DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
	The application has been amended as follows:
Regarding Claims 1-7 are cancelled.

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art for reasons discloses below:
Claim 8-20 are allowed.


The references cited are:
Zhang (Pub. No. US 20210125338) teaches a first input feature maps of an image to obtain output feature maps of the image. The neural network may comprise at least two branches and a first addition block, each of the at least two branches comprises at least one first dilated convolution layer a dilated rate of the first dilated convolution layer in an branch is different from that in another branch. 
Zhang (Pub. No. US 20200175700) teaches a depth prediction system configured to generate a candidate feature map from features extracted from training digital images, generate a candidate segmentation map and a candidate depth map from the generated candidate feature map, and jointly train portions of the depth prediction system using a loss function.
Mao et al. (Pub. No. US 20200218948) teaches a decoder configured to receive the PPM feature map, and process the PPM feature map to obtain a segmentation map. The encoder configured to send the segmentation map to other related modules or applications such as the controlling module, or make the segmentation map accessible by the other related modules or applications.

The following is an examiner’s statement of reasons for allowance: Regarding claims 8 or 10 the prior art of record does not teach, alone or in combination, 
Claim 8:  “an atrous spatial pyramidal pooling (ASPP) layer comprising a plurality of dilated convolutional layers configured to compute a plurality of ASPP output feature 5maps based on the backbone feature map, each of the dilated convolutional layers having a corresponding dilation rate; a box filtering layer comprising a plurality of box filtering sublayers, each of the box filtering sublayers being located between the backbone neural network and a corresponding one of the dilated convolutional layers and having a box filtering kernel with 10a window size corresponding to the dilation rate of the corresponding one of the dilated convolutional layers, the box filtering layer being configured to: compute a plurality of box filtered feature maps from the backbone feature map; and supply the box filtered feature maps as input to the ASPP layer; and  15an output neural network configured to compute a segmentation map of the input image based on the ASPP output feature maps”. 
 Claim 10: “an atrous spatial pyramidal pooling (ASPP) layer comprising a plurality of 10dilated convolutional layers configured to compute a plurality of ASPP output features based on the backbone feature map, each of the dilated convolutional layers having a corresponding dilation rate; a selective ASPP layer configured to weight a plurality of selective ASPP channels in accordance with a plurality of corresponding attention feature maps to 15compute a plurality of selective ASPP output feature maps, the selective ASPP channels comprising the ASPP output features; and an output neural network configured to compute a segmentation map of the input image based on the ASPP output feature maps. ”
 
	Dependent claims 9 and 11-25 are allowed for being dependent on claims 8 and 10.
4.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		










	           		

					   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666